                                                Case 1:18-cv-12595-DJC Document 23 Filed 04/30/20 Page 1 of 4
 04/29/2020 01:06 PM PDT                                                                                                                             Version 7.0.1 Page 1    of 4

                                                                                     U.S. Courts
                                                                                 Case Inquiry Report
                                                          Case Number: DMAX118CV012595; Party Number: N/A; Payee Code: N/A
                                                            Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




Case Number    DMAX118CV012595            Case Title   STUBBS v. FEDERAL BUREAU OF PRISONS ET AL
Summary Party Information:
   Party#    Party Code Party Name                               Account Code     Debt Type                JS Account #          Total Owed   Total Collected Total Outstanding
   001       MAXA018839 JONATHAN STUBBS                          MAXAPCCA7826     PLRA FILING FEE 5100PL                            190.00           190.00               0.00
   001       MAXA018839 JONATHAN STUBBS                          MAXAPCCA7826     PLRA FILING FEE 0869PL                             60.00            60.00               0.00
   001       MAXA018839 JONATHAN STUBBS                          MAXAPCCA7826     PLRA FILING FEE 086400                            100.00            96.40               3.60
                                                                                                                                   350.00             346.40                3.60

Registry Information:
   Depository Code      Depository Name                                         Account Type                              Account Number    Depository Total
                                      Case 1:18-cv-12595-DJC Document 23 Filed 04/30/20 Page 2 of 4
 04/29/2020 01:06 PM PDT                                                                                                            Version 7.0.1 Page 2   of 4

                                                                       U.S. Courts
                                                                   Case Inquiry Report
                                            Case Number: DMAX118CV012595; Party Number: N/A; Payee Code: N/A
                                              Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




Detailed Party Information:
   Party#    Party Code Party Name
   001       MAXA018839 JONATHAN STUBBS
                                                                    Debt Type
                                                                    PLRA FILING FEE 5100PL
                                                                              Principal      Interest        Penalty        Total
                                                      Fund                     5100PL                                        N/A
                                                      Owed                      190.00         0.00                0.00   190.00
                                                      Collected                 190.00         0.00                0.00   190.00
                                                      Outstanding                 0.00         0.00                0.00     0.00


                                                      Apportioned                0.00          0.00            N/A          0.00
                                                      Paid                       0.00          0.00            N/A          0.00
                                                      Refunded                   0.00          0.00            N/A          0.00
                                                      Available                190.00          0.00            N/A        190.00


                                                                    PLRA FILING FEE 0869PL
                                                                              Principal      Interest        Penalty        Total
                                                      Fund                     0869PL                                        N/A
                                                      Owed                       60.00         0.00                0.00    60.00
                                                      Collected                  60.00         0.00                0.00    60.00
                                                      Outstanding                 0.00         0.00                0.00     0.00


                                                      Apportioned                0.00          0.00            N/A          0.00
                                                      Paid                       0.00          0.00            N/A          0.00
                                                      Refunded                   0.00          0.00            N/A          0.00
                                                      Available                 60.00          0.00            N/A         60.00


                                                                    PLRA FILING FEE 086400
                                                                              Principal      Interest        Penalty        Total
                                                      Fund                     086400                                        N/A
                                                      Owed                      100.00         0.00                0.00   100.00
                                                      Collected                  96.40         0.00                0.00    96.40
                                                      Outstanding                 3.60         0.00                0.00     3.60


                                                      Apportioned                0.00          0.00            N/A          0.00
                                                      Paid                       0.00          0.00            N/A          0.00
                          Case 1:18-cv-12595-DJC Document 23 Filed 04/30/20 Page 3 of 4
04/29/2020 01:06 PM PDT                                                                                              Version 7.0.1 Page 3   of 4

                                                           U.S. Courts
                                                       Case Inquiry Report
                                Case Number: DMAX118CV012595; Party Number: N/A; Payee Code: N/A
                                  Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




                                          Refunded                  0.00          0.00             N/A       0.00
                                          Available                96.40          0.00             N/A      96.40


                                                        Totals
                                                                 Principal      Interest         Penalty     Total
                                          Owed                    350.00           0.00             0.00   350.00
                                          Collected               346.40           0.00             0.00   346.40
                                          Outstanding                3.60          0.00             0.00     3.60


                                          Apportioned               0.00          0.00             N/A       0.00
                                          Paid                      0.00          0.00             N/A       0.00
                                          Refunded                  0.00          0.00             N/A       0.00
                                          Available               346.40          0.00             N/A     346.40
                                           Case 1:18-cv-12595-DJC Document 23 Filed 04/30/20 Page 4 of 4
 04/29/2020 01:06 PM PDT                                                                                                            Version 7.0.1 Page 4   of 4

                                                                                 U.S. Courts
                                                                             Case Inquiry Report
                                                      Case Number: DMAX118CV012595; Party Number: N/A; Payee Code: N/A
                                                        Show Party Details: Y; Show Payee Details: Y; Show Transactions: Y




Transaction Information:
Document                       Document      Accomplished                                                 Party/Payee        Doc    Trans
Type/Number*                   Date          Date               Line Type                 Amount          Name               Actn   Type    Fund
      Account                  Debt Type      Debt                                Payee             Depository
      Number                   Line#          Type                                Line#             Line#
CCR MAXCCA19-CT-1BST074172     29-APR-19     29-APR-19          PR                          95.40        JONATHAN STUBBS     O      04      5100PL
      DMAX118CV012595-001      1              PLRA FILING FEE 5100PL

CCR MAXCCA19-CT-1BST074406     15-MAY-19     15-MAY-19          PR                          80.00        JONATHAN STUBBS     O      04      5100PL
     DMAX118CV012595-001       1              PLRA FILING FEE 5100PL

CTC MAXCCA19-1BST075390        16-JUL-19     16-JUL-19          PR                          14.60        JONATHAN STUBBS     O      04      5100PL
     DMAX118CV012595-001       1              PLRA FILING FEE 5100PL

CTC MAXCCA19-1BST075390        16-JUL-19     16-JUL-19          PR                          45.40        JONATHAN STUBBS     O      04      086400
     DMAX118CV012595-001       3              PLRA FILING FEE 086400

CTC MAXCCA19-1BST075390        16-JUL-19     16-JUL-19          PR                          60.00        JONATHAN STUBBS     O      04      0869PL
     DMAX118CV012595-001       2              PLRA FILING FEE 0869PL

CTC MAXCCA20-1BST078972        28-FEB-20     28-FEB-20          PR                          31.72        JONATHAN STUBBS     O      04      086400
     DMAX118CV012595-001       3              PLRA FILING FEE 086400

CTC MAXCCA20-1BST079798        23-APR-20     23-APR-20          PR                          19.28        JONATHAN STUBBS     O      04      086400
     DMAX118CV012595-001       3              PLRA FILING FEE 086400


* Document Type Legend
    Document Type          Document Type Name
    CCR                    Cash Receipt - Courts CCA Conversion
    CTC                    Cash Receipt - Courts CCA Automated
